Citation Nr: 1756469	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-02 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether the reduction of a disability rating for laxity of the right knee, status post meniscectomy, from 30 percent to 10 percent, effective on March 1, 2013, was proper.

2.  Entitlement to a disability rating in excess of 30 percent for laxity of the right knee, status post meniscectomy.  

3.  Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to December 1976 and from August 1978 to December 1979, with a period of service in the reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Fargo, North Dakota and Boise, Idaho, which continued a 30 percent rating for laxity of the right knee, status post meniscectomy, and then reduced the rating from 30 percent to 10 percent, effective March 1, 2013.  The Veteran filed a timely notice of disagreement (NOD) in January 2013.

This matter also comes before the Board on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied service connection for a mental health condition, claimed as major depressive disorder/anxiety NOS.  The Veteran filed a timely NOD in January 2013.  

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

In order to serve the Veteran's stated interests, the Board has broadened the Veteran's mental health condition claim as a claim to entitlement for service connection for an acquired psychiatric disorder, to include major depressive disorder/anxiety NOS.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curium).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of a rating in excess of 30 percent for laxity of the right knee, status post meniscectomy and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's laxity of the right knee, status post meniscectomy was evaluated at 30 percent disabling, effective November 5, 2003.

2.  In December 2012, the RO reduced the Veteran's evaluation for laxity of the right knee, status post meniscectomy, from 30 percent to 10 percent, effective March 1, 2013.

3.  The evidence of record reflects the reduction was based on a single examination.  


CONCLUSION OF LAW

Restoration of a 30 percent disability rating for laxity of the right knee, status post meniscectomy, is warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.344, 4.3, 4.7, 4.85, Diagnostic Code (DC) 5257 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Additionally, the regulation governing reduction, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures.   See Barger v. Principi, 16 Vet. App. 132 (2002).  However, as the Board is granting restoration of the Veteran's rating for laxity of the right knee, status post meniscectomy, the question of whether the RO complied with the requirements of 38 C.F.R. § 3.105(e) need not be addressed and no further discussion of the VCAA is required.

Propriety of Rating Reduction

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155; Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e). 

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29- 97 (Aug. 1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable. 

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients may be afforded greater protections under 38 C.F.R. § 3.344(a) & (b), which sets forth the criteria for reduction of ratings in effect for five years or more.  38 C.F.R. § 3.344(a) & (b) stipulate that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction and prohibit a reduction on the basis of a single examination.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421; 38 C.F.R. § 3.344(c).

The Veteran contends that the reduction of the 30 percent rating assigned for his laxity of the right knee, status post meniscectomy was improper and that restoration is warranted. 

In a May 2004 rating decision, the RO granted a 30 percent rating for the Veteran's right knee degenerative joint disease, status post meniscectomy, with laxity, effective from November 5, 2003.  

In May 2012, the RO proposed to reduce the Veteran's disability rating from 30 percent to 10 percent based upon evidence from the Veteran's most recent VA examination in November 2011.  

The Veteran's 30 percent rating had been in effect for greater than five years; therefore, the requirements under 38 C.F.R. § 3.105(e) are for application.  The RO informed the Veteran that the proposed reduction would reduce his overall combined service-connected disability evaluation from 40 percent to 20 percent.  The RO also informed the Veteran of his due process rights prior to the reduction.  The Veteran requested a hearing on the proposed reduction, but twice postponed his schedule hearings.  The RO found good cause did not exist for the postponements and proceeded with the reduction.  

To the extent that there may be any deficiency of notice, there is no prejudice to the Veteran given the favorable nature of the Board's decision as discussed below. 

In a December 2012 rating decision, the RO reduced the Veteran's rating from 30 percent to 10 percent, effective March 1, 2013, or the first day of the month following 60-day notification of the rating decision.  The rating decision incorporated the reasoning from the May 2012 proposed rating decision.

The Board finds that the rating reduction was improper.  The Veteran's disability rating had been in effect for more than five years, and thus was afforded greater protections under 38 C.F.R. § 3.344(a) & (b), which prohibits a reduction on the basis of a single examination.  Here, the rating reduction was based on a single VA examination in November 2011, and thus the rating reduction was improper.  Furthermore, as the November 2011 VA examination is the last examination the Veteran was afforded, the evidence does not reflect sustained material improvement under the ordinary conditions of life.

Therefore, the Board finds that restoration of the Veteran's 30 percent rating for laxity of the right knee, status post meniscectomy, is warranted.



ORDER

Restoration of a 30 percent rating for laxity of the right knee, status post meniscectomy, is granted.


REMAND

Right knee disability

The Veteran contends that a rating in excess of 30 percent is warranted for laxity of the right knee, status post meniscectomy.

The Veteran's last VA examination regarding his service-connected right knee disability was in November 2011.  In May 2017, the Veteran testified that shortly after his right knee surgery and VA examination, the severity of his right knee disability worsened and movement became limited.

In light of the time elapsed since the last VA examination and the evidence that the Veteran's right knee disability may have worsened in severity, the Board finds that a new examination is necessary to determine the current severity of the Veteran's right knee disability.

Thus, a remand is warranted in order to obtain a VA examination to assess the current severity of the Veteran's right knee disability.

Acquired psychiatric disorder

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, to include major depressive disorder/anxiety NOS.  Specifically, the Veteran states that there were several incidents in service that have caused his psychiatric problems, including disciplinary action when weapons went missing, as well as how he was treated in service by his superiors after suffering a right knee injury.  

A review of the record reflects that the Veteran's service treatment records or personnel records may be incomplete.  In cases where the service treatment records are unavailable or incomplete through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Here, it appears not all avenues have been exhausted in attempting to obtain the Veteran's service treatment records and personnel records.  While service treatment records were obtained, the only induction examination associated with the claims file is from the Veteran's first period of active service and the only separation examination is from the Veteran's second period of active service.  There does not appear to be any service treatment records from the Veteran's period of reserve service.  The record reflects that the RO completed one Personnel Information Exchange System (PIES) request for the Veteran's service treatment records in December 2011.  Thus, it is not clear that the RO made an attempt to request reserve records or contact any additional sources to attempt to secure any further service treatment or personnel records.  VA's duty to assist is heightened when records are in the control of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  The Board finds that additional efforts should be undertaken to obtain complete copies of the Veteran's service treatment records and personnel records, to include any disciplinary actions taken over missing weapons.

The Veteran has not been afforded a VA examination in connection with his claim for an acquired psychiatric disorder.  A VA examination is required where the record includes (1) competent evidence of a current disability or continuous symptoms since service; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a Veteran's service or with another service-connected disability; and (4) lack of sufficient competent evidence upon which the Board can decide the claim.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The evidence of record reflects that the Veteran has been diagnosed with major depressive disorder, anxiety NOS, and nonmilitary posttraumatic stress disorder.  See June 2012 VA treatment records.  The Veteran states that he has had problems with depression since service and that his treating physician attributed his current psychiatric diagnoses to his time in service since he has been homeless and unable to maintain employment since service.  See July 2012 VA treatment records; see also May 2017 hearing transcript.    

There is a lack of sufficient competent evidence to decide whether service connection is warranted for an acquired psychiatric disorder.  Therefore, the Board finds that upon remand, a VA examination and medical opinion should be obtained that addresses the nature and etiology of the Veteran's diagnosed psychiatric conditions. 

Any outstanding VA treatment records and private treatment records identified by the Veteran should be obtained.  The most recent VA treatment records on file are dated in July 2014.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records dated since July 2014 and any private treatment records identified by the Veteran.

2.  Attempt to obtain any outstanding service treatment and personnel records by contacting all appropriate records centers.  All attempts and any negative responses should be documented in the Veteran's electronic claims file.

3.  Then, schedule the Veteran for a VA examination to assess the current severity of the Veteran's right knee disability.  The examiner must conduct any testing deemed necessary and provide all findings such as range of motion, stability, etc.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must pay particular attention to the following: 

(a)  The examination must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  The examiner should note at what degree motion of pain begins and ends.  

(b)  The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

(c)  The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups and after repetitive use.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups and repetitive use, the examiner should explain why.  The examiner should note at what degree of motion pain begins and ends during flare-ups and after repetitive use. 

(d)  To the extent possible, the examiner is asked to estimate loss of motion due to pain currently and as reported in the November 2011 VA examination report based upon the medical evidence of record and the Veteran's lay statements. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his claimed acquired psychiatric disorder, to include diagnosed major depressive disorder/anxiety NOS.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's acquired psychiatric disorder had its onset during service or is otherwise related to active service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship.  Less likely weighs against the claim.

3.  After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


